      Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 1 of 20. PageID #: 287




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TONYA CLAY, et al.,                                 )
                                                    )      CASE NO. 1:18-CV-02929
                                                    )
               Plaintiff,                           )      JUDGE SOLOMON OLIVER, JR.
                                                    )
                                                    )      DEFENDANTS CUYAHOGA
       v.                                           )      COUNTY, ARMOND BUDDISH,
                                                    )      CLIFFORD PINKNEY, ERIC
                                                    )      IVEY, GEORGE TAYLOR, AND
CUYAHOGA COUNTY, OHIO et al.,                       )      BRANDY CARNEY’S ANSWER
                                                    )      AND DEFENSES TO PLAINTIFFS’
                                                    )      COMPLAINT
               Defendants.                          )
                                                    )      (Jury demand endorsed herein)



       Defendants Cuyahoga County, Armond Buddish, Clifford Pinkney, Eric Ivey, George

Taylor, and Brandy Carney (collectively “Defendants”) submit the following answers and defenses

to Plaintiffs’ Class Action Complaint (“Complaint”):

                                        INTRODUCTION

       1.      The first two numbered paragraphs of Plaintiffs’ Complaint are comprised of self-

serving, conclusory allegations and statements of purported fact that do not require a response from

Defendants. Notwithstanding, Defendants deny all allegations contained in paragraphs 1 and 2.

                                  JURISDICTION AND VENUE

       2.      In response to the allegations contained in Paragraph 3, Defendants deny that this

Court has jurisdiction over some or all of the Plaintiffs’ claims. Defendants deny the remaining

allegations contained in Paragraph 3 because the allegations call for a legal conclusion or Defendants




                                                1
      Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 2 of 20. PageID #: 288



lack knowledge or information sufficient to form a belief whether the allegations contained in

paragraph 3 are true.

       3.      Defendants lack knowledge or information sufficient to form a belief whether the

allegations contained in paragraph 4 are true.

                                                 PARTIES

       4.      In response to Paragraph 5 of Plaintiffs’ Complaint, Defendants admit that Tonya

Clay is presently a pretrial detained in the Cuyahoga County Corrections Center (CCCC).

Defendants lack knowledge or information sufficient to form a belief whether the remaining

allegations contained in paragraph 5 are true.

       5.      Defendants deny the allegations contained in paragraphs 6, 7, 8, and 9.

       6.      Defendants admit that Kindell Smith is presently a pretrial detainee in the CCCC.

Defendants deny the remaining allegations contained in paragraph 10.

       7.      In response to the allegations contained in paragraph 11 of the Complaint, Defendants

state that Jovan Varner is presently a pretrial detainee in the CCCC. Defendants deny the remaining

allegations contained in paragraph 11.

       8.      In response to the allegations contained in paragraph 12, Defendants admit that

Cuyahoga County is a political subdivision of the State of Ohio. Defendants further admit that

Clifford Pinkney, Eric Ivey, George Taylor, and Brandy Carney are employees of Cuyahoga County.

Defendants deny the allegations contained in paragraph 12 to the extent they call for legal

conclusions. Defendants lack knowledge or information sufficient to form a belief about the truth of

the remaining allegations in paragraph 12.

       9.      In response to the allegations contained in paragraph 13, Defendants admit that

Armond Budish is the Cuyahoga County Executive. Defendants deny the allegation in paragraph 13



                                                  2
      Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 3 of 20. PageID #: 289



to the extent they call for legal conclusions. Defendants lack knowledge or information sufficient to

form a belief about the truth of the remaining allegations in paragraph 13.

       10.     In response to the allegations contained in paragraph 14 of the Complaint, Defendants

admit that Clifford Pinkney is the Sheriff of Cuyahoga County and is responsible for operations at

CCCC. Defendants deny the allegations in paragraph 14 to the extent they call for legal conclusions.

Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in paragraph 14.

       11.     In response to the allegation contained in paragraph 15 of the Complaint, Defendants

deny that Eric Ivey is the Warden of CCCC. Defendants deny the allegations in paragraph 15 to the

extent they call for legal conclusions. Defendants lack knowledge or information sufficient to form a

belief about the truth of the remaining allegations in paragraph 15

       12.     In response to the allegation contained in paragraph 16 of the Complaint, Defendants

admit that George Taylor is the Interim Director of the County Jails. Defendants deny the allegations

in paragraph 16 to the extent they call for legal conclusions. Defendants lack knowledge or

information sufficient to form a belief about the truth of the remaining allegations in paragraph 16.

       13.     In response to the allegation contained in paragraph 17 of the Complaint, Defendants

admit that Brady Carney is the Chief Public Safety & Justice Services Officer for Cuyahoga County.

Defendants deny the allegations in paragraph 17 to the extent they call for legal conclusions.

Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in paragraph 17.

       14.     In response to the allegation contained in paragraph 18 of the Complaint, Defendants

admit that Thomas Tallman, DO is the Medical Director of the MetroHealth Correctional Health

Program. Defendants deny the allegations in paragraph 18 to the extent they call for legal



                                                 3
      Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 4 of 20. PageID #: 290



conclusions. Defendants lack knowledge or information sufficient to form a belief about the truth of

the remaining allegations in paragraph 18.

       15.      In response to paragraph 19 of the Complaint, Defendants admit that MetroHealth

System is a political subdivision of the State of Ohio, and that there is an agreement with

MetroHealth System. Defendants deny the allegations in paragraph 19 to the extent they call for

legal conclusions. Defendants lack knowledge or information sufficient to form a belief about the

truth of the remaining allegations in paragraph 19.

                                                FACTS

       16.      In response to paragraph 20, Defendants admit that they have responsibilities related

to the CCCC and inmates/detainees therein. Defendants further admit that they have to comply with

federal and Ohio law where applicable. Defendants deny the remaining allegations in paragraph 20

to the extent they call for legal conclusions. Defendants deny the remaining allegations contained in

paragraph 20.

       17.      Defendants deny the allegations contained in paragraphs 21 and 22.

       18.      In response to the allegations contained in paragraph 23, Defendants admit that it had

a jail facility located at or near East 21st Street and Payne Avenue. Defendants further admit that it

was previously under federal court monitoring, that new jail facilities were built that are in use today

(e.g., Jail I and II), and that inmates are housed in Jail I and II. Defendants deny the remaining

allegations or representations made in the allegations contained in paragraph 23.

       19.      In response to the allegations contained in paragraph 24, Defendants state that the

decision in Sykes, et al. v. Krieger, et al. speaks for itself. Defendants deny the remaining allegations

or representations made in the allegations contained in paragraph 24.

       20.      In response to the allegations contained in paragraph 25, Defendants admit that “Jail

I” was opened on West 3rd Street and Lakeside Avenue in Cleveland, Ohio. Defendants further admit
                                                 4
      Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 5 of 20. PageID #: 291



that the County was under a Consent Decree from 1997 through 1994 related to the jail at West 3rd

and Lakeside Avenue. Defendants further state that the decision in Watts v. McFaul, et al. speaks for

itself. Defendants deny the remaining allegations or representations made in the allegations

contained in paragraph 25.

       21.     In response to the allegations contained in paragraph 26, Defendants admit that the

County submitted a bond issue to the voters concerning the construction of Jail II. Defendants state

that the decision or orders issued in Watts v. McFaul, et al. speaks for themselves. Defendants deny

the remaining allegations or representations made in the allegations contained in paragraph 26.

       22.     In response to the allegations contained in paragraph 27 of the Complaint, Defendants

admit that people died in the jail in a four-month span. Defendants deny the remaining allegations or

representations made in the allegations contained in paragraph 27.

       23.     In response to the allegations contained in paragraph 28, Defendants admit that the

County hired Kenneth Mills as Director of Regional Corrections, and that he had responsibility for

overseeing operations of the CCCC complex. Defendants further admit that deaths occurred in

CCCC while Mr. Mills served as the Director of Regional Corrections. Defendants deny the

remaining allegations or representations made in the allegations contained in paragraph 28.

       24.     In response to the allegations contained in paragraph 29, Defendants admit that

detainees/inmates and their families raised concerns and complaints about the jail. Defendants admit

that jail staff have left the employment of the County. Defendants further admit that judges have

expressed concerns about the jail. Defendants deny the remaining allegations or representations

made in the allegations contained in paragraph 29.

       25.     In response to the allegations contained in paragraph 30(a)-(f), Defendants state that

the Ohio Department of Rehabilitation and Corrections’ (ODRC) Bureau of Adult Detention’s



                                                5
      Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 6 of 20. PageID #: 292



November 2017 inspection speaks for itself. Defendants deny the remaining allegations or

representations made in the allegations contained in paragraph 30 and its subparts.

       26.      In response to the allegations contained in paragraphs 31, 32, and 33, Defendants

state that the Pretrial Justice Institute’s report speaks for itself. Defendants deny the remaining

allegations or representations made in the allegations contained in paragraphs 31, 32, and 33.

       27.      In response to the allegations contained in paragraph 34, Defendants state that Mr.

Mills’ statements to County Counsel speak for themselves. Defendants deny the remaining

allegations or representations made in the allegations contained in paragraph 34.

       28.      Defendants deny the allegations contained in paragraph 35. CMBA did not hold a

“Hot Talk” event on December 13, 2018). Notwithstanding, Defendants state that any comments

made by Ms. Carney at a “Hot Talk” event speak for themselves.

       29.      Defendants deny the allegations contained in paragraphs 36 and 37.

       30.      In response to the allegations contained in paragraph 38, Defendants admit that

Cuyahoga County took over operations for the Cleveland City Jail and other municipal jail facilities.

Defendants deny the remaining allegations or representations made in the allegations contained in

paragraph 38.

       31.      In response to the allegations contained in paragraph 39, Defendants state the

comments made by public officials during public meetings speak for themselves. Defendants deny

the remaining allegations or representations made in the allegations contained in paragraph 39.

       32.      In response to the allegations contained in paragraph 40, Defendants admit that the

United States Marshals Services released a Quality Assurance Facility report (USMS Report).

Defendants state that the USMS Report speaks for itself. Defendants deny the remaining allegations

or representations made in the allegations contained in paragraph 40.



                                                6
      Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 7 of 20. PageID #: 293



       33.     In response to the allegations contained in paragraphs 41-49, including all subparts,

Defendants state that the USMS Report speaks for itself. Defendants deny the remaining allegations

contained in these paragraphs, including to the extent Plaintiffs mischaracterize, misrepresent, or

misstate any portion of the USMS Report.

       34.     Defendants deny the allegations or representations made in the allegations contained

in paragraphs 50 and 51.

       35.     In response to the allegations contained in paragraph 52, Defendants state that the

USMS Report speaks for itself. Defendants deny the remaining allegations contained in paragraph

52, including to the extent Plaintiffs mischaracterize, misrepresent, or misstate any portion of the

USMS Report.

       36.     In response to the allegations contained in paragraph 53, Defendants state that

inmates died in the CCCC between June 2018 and October 2, 2018, some of which were suicides.

Defendants further admit there were attempted suicides in the jail. Defendants deny the remaining

allegations contained in paragraph 53.

       37.     In response to the allegations contained in paragraph 54, Defendants admit that

housing unit logs are confiscated after critical incidents. Defendants deny the remaining allegations

or representations made in the allegations contained in paragraph 54.

       38.     In response to the allegations contained in paragraph 55-56, Defendants state that the

USMS Report speaks for itself. Defendants deny the remaining allegations contained in these

paragraphs, including to the extent Plaintiffs mischaracterize, misrepresent, or misstate any portion

of the USMS Report.

       39.     Defendants deny the allegations contained in paragraph 57.

       40.     In response to the allegations contained in paragraph 58, Defendants state that the

USMS Report speaks for itself. Defendants deny the remaining allegations contained in these
                                                7
      Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 8 of 20. PageID #: 294



paragraphs, including to the extent Plaintiffs mischaracterize, misrepresent, or misstate any portion

of the USMS Report.

       41.    In response to the allegations contained in paragraphs 59-67, Defendants state that the

USMS Report speaks for itself. Defendants deny the remaining allegations contained in these

paragraphs, including to the extent Plaintiffs mischaracterize, misrepresent, or misstate any portion

of the USMS Report.

       42.    In response to the allegations contained in paragraph 68(a)-(z), Defendants state that

the USMS Report and Ohio Admin. Code §5120:1-8 speak for themselves. Defendants deny the

remaining allegations contained in paragraph 68 and its subparts.

       43.    In response to the allegations contained in paragraph 69, Defendants admit that Gary

Brack was a director of ambulatory care, and that he attended a Cuyahoga County Council meeting

in 2018. Defendants deny the remaining allegations or representations made in the allegations

contained in paragraph 69.

       44.    Defendants deny the allegations contained in paragraph 70.

       45.    In response to the allegations contained in paragraph 71, Defendants state that Mary

Louise Madigan’s statement speaks for itself. Defendants deny the remaining allegations or the

representations made in the allegations contained in paragraph 71.

       46.    In response to the allegations contained in paragraph 72, Defendants admit that

inmates died in Cuyahoga County’s custody sometime after Brack’s appearance at County Council

in May 2018. Defendants deny the remaining allegations or representations made in the allegations

contained in paragraph 72.

       47.    Defendants deny the allegations or representations made in the allegations contained

in paragraph 73, 74, and 75 of the Complaint.



                                                8
      Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 9 of 20. PageID #: 295



       48.     In response to the allegations contained in paragraph 76, Defendants state that the

state inspector’s finding speaks for itself. Defendants deny the remaining allegations or

representations made in the allegations contained in paragraph 76.

       49.     Defendants deny the allegations contained in paragraph 77.

       50.     In response to the allegations contained in paragraph 78-79, Defendants state that

Marcus Harris’ statements speak for themselves. Defendants deny the remaining allegations or

representations made in the allegations contained in paragraph 78-79.

       51.     Defendants deny the allegations contained in paragraph 80-83.

       52.     In response to the allegations contained in paragraph 84, Defendants admit that

employees of Cuyahoga County publicly stated that steps to remedy issues in the USMS Report

were undertaken. Defendants deny the remaining allegations contained in paragraph 84.

       53.     Defendants deny the allegations contained in paragraph 85.

       54.     In response to the allegations contained in paragraph 86, Defendants state that the

USMS Report speaks for itself. Defendants deny the remaining allegations or representations made

in the allegations contained in paragraph 86.

       55.     In response to the allegations contained in paragraph 87, Defendants admit that

Cuyahoga County’s Board of Control approved funding for a corrections consulting organization to

make recommendations. Defendant that the article cited by Plaintiffs in paragraph 87 speaks for

itself. Defendants deny the remaining allegations or representations made in the allegations

contained in paragraph 87.

       56.     In response to the allegations contained in paragraph 88, Defendants admit that

people remain in CCCC custody. Defendants lack knowledge or information sufficient to form a

belief about the truth of the remaining allegations in paragraph 88.

       57.     Defendants deny the allegations contained in paragraph 89 and 90.
                                                 9
      Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 10 of 20. PageID #: 296



                                             Tonya Clay

       58.      In response to the allegations contained in paragraph 91, Defendants state that Tonya

Clay (Clark) is a pretrial detainee, and is housed in CCCC. Defendants lack knowledge or

information sufficient to form a belief about the truth of the remaining allegations in paragraph 91.

       59.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the remaining allegations in paragraph 92.

       60.      Defendants deny the allegation contained in paragraphs 93 and 94.

       61.      In response to the allegations contained in paragraph 95, Defendants admit that Ms.

Clay has been red zoned at times. Defendants deny the remaining allegations contained in paragraph

95.

       62.      Defendants deny the allegations or representations made in the allegations contain in

paragraph 96.

       63.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraphs 97 and 98.

       64.      Defendants deny the allegations contained in paragraph 99.

       65.      In response to the allegations contained in paragraph 100, Defendants admit that

CCCC provide Ms. Clay with underwear, and that additional underwear may be purchased while she

is in jail. Defendant further admits that men may purchase boxer shorts through the commissary.

Defendants lack knowledge or information sufficient to form a belief whether the allegations

contained in paragraph 100 are true.

       66.      In response to the allegations contained in paragraph 101, Defendants admit that Ms.

Clay has a history of medical issues. Defendants deny that Ms. Clay was denied medical care for

three months. Defendants lack knowledge or information sufficient to form a belief whether the

remaining allegations contained in paragraph 101 are true.
                                                10
     Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 11 of 20. PageID #: 297



        67.     In response to the allegations contained in paragraph 102, Defendants admit that Ms.

Clay informed CCCC on intake that she suffered from PTSD. Defendants lack knowledge or

information sufficient to form a belief whether the remaining allegations contained in paragraph 102

are true.

        68.     In response to the allegations contained in paragraph 103, Defendants lack knowledge

or information sufficient to form a belief whether the allegations contained in paragraph 103 are true.

        69.     In response to the allegations contained in paragraph 104, Defendants admit that Ms.

Clay had an altercation with another inmate and was temporarily moved to segregated housing.

Defendants deny that Plaintiff was placed in segregated housing without a disciplinary hearing.

Defendants lack knowledge or information sufficient to form a belief whether the remaining

allegations contained in paragraph 104 are true.

        70.     In response to the allegations contained in paragraph 105 and 106, Defendants lack

knowledge or information sufficient to form a belief whether the allegations contained in paragraph

105 are true.

        71.     In response to the allegations contained in paragraph 107, Defendants admit that Ms.

Clay lacks unfettered access to a computer room or law library. Defendants deny the remaining

allegations contained in paragraph 107.

                                          Anthony Bonner

        72.     In response to the allegations contained in paragraph 108, Defendants admit that

Anthony Bonner was previously held in the CCCC, but was released on or around January 3, 2019.

Defendants lack knowledge or information sufficient to form a belief whether the remaining

allegations contained in paragraph 108 are true.

        73.     In response to the allegations contained in paragraph 109, Defendants lack knowledge

or information sufficient to form a belief whether the allegations contained in paragraph 109 are true.
                                                11
     Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 12 of 20. PageID #: 298



        74.    In response to the allegations contained in paragraph 110, Defendants admit that Mr.

Bonner has shared a cell with another inmate. Defendants deny the remaining allegations contained

in paragraph 110.

        75.    In response to the allegations contained in paragraph 111, Defendants admit that

inmates sharing a cell generally have a toilet, sink, and a bed. The remaining unoccupied portion of

the cell may be used for sleeping, eating, sitting, or other activities. Defendants lack knowledge or

information sufficient to form a belief whether the remaining allegations contained in paragraph 111

are true.

        76.    In response to the allegations contained in paragraph 112, Defendants state that

inmates are currently provided two uniforms and that that these uniforms are laundered. Defendants

further admit that when inmates are not wearing their uniforms they might be in their underwear or

wrapped in a towel or sheet. Defendants deny the remaining allegations contained in paragraph 112.

        77.    In response to the allegations contained in paragraph 113, Defendants admit that

inmates are initially issued a blanket and sheets, but not a pillow. Defendants deny the remaining

allegations contained in paragraph 113.

        78.    Defendants deny the allegations contained in paragraph 114 and 115.

        79.    In response to the allegations contained in paragraph 116, Defendants admit that

recreation time is provided to inmates. Defendants lack knowledge or information sufficient to form

a belief whether the remaining allegations contained in paragraph 116 are true.

        80.    In response to the allegations contained in paragraph 117, Defendants lack knowledge

or information sufficient to form a belief whether the allegations contained in paragraph 117 are true.

        81.    Defendants deny the allegations contained in paragraphs 118, 119, 120, 121.

        82.    Defendants lack knowledge or information sufficient to form a belief whether the

allegations contained in paragraph 122 are true.
                                                12
     Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 13 of 20. PageID #: 299



                                             James Martin

        83.      In response to the allegations contained in paragraph 123, Defendants state that James

Martin was released from CCCC on December 27, 2018. Defendants lack knowledge or information

sufficient to form a belief whether the remaining allegations contained in paragraph 123 are true.

        84.      Defendants deny that Mr. Martin slept on the floor of the common area day room of a

pod. Defendants lack knowledge or information sufficient to form a belief whether the remaining

allegations contained in paragraph 124 are true.

        85.      In response to the allegations contained in paragraph 125, Defendants admit that

inmates such as Mr. Martin share showers and phones. Defendants deny the showers are “riddled”

with insects and “the shower curtain is covered in mold and scum.” Defendants lack knowledge or

information sufficient to form a belief whether the remaining allegations contained in paragraph 125

are true.

        86.      In response to the allegations contained in paragraph 126, Defendants admit that

inmates/detainees are provided with cleaning supplies and materials. Defendants deny the remaining

allegations contained in paragraph 126.

        87.      In response to the allegations contained in paragraph 127, Defendants admit that

inmates are currently provided two uniforms, and that these uniforms are laundered. Defendants

admit that when an inmate is not wearing a uniform, he might be in his underwear or wrapped in a

towel or sheet. Defendants deny the remaining allegations contained in paragraph 127.

        88.      Defendants deny the allegations contained in paragraph 128.

        89.      Defendants admit that Mr. Martin indicated that he has a mental illness and has

received medication for that mental illness. Defendants deny the remaining allegations contained in

paragraph 129.

        90.      Defendants deny the allegations contained in paragraph 130.
                                                 13
     Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 14 of 20. PageID #: 300



       91.     Defendants lack knowledge or information sufficient to form a belief whether the

allegations contained in paragraph 131 are true.

       92.     In response to the allegations contained in paragraph 132, Defendants admit that

when inmates are in a red zoned pod, an inmate may be locked in a single cell with another inmate.

Defendants further admit that one inmate might sleep on a bunk with a pad, while the other inmate

sleeps on a pad. There is also a toilet and a sink in the cell for their use. Defendants deny the

remaining allegations or representations made in the allegations contained in paragraph 132.

       93.     Defendants deny the allegations contained in paragraph 133. Furthermore the

allegations contained in paragraph 133 call for legal conclusions to which no response is required.

       94.     In response to the allegations contained in paragraph 134, Defendants lack knowledge

or information sufficient to form a belief whether the allegations contained in paragraph 134 are true.

                                         Georgette Patterson

       95.     In response to the allegations contained in paragraph 135, Defendants states that

Georgette Patterson is no longer in the custody of CCCC related to misdemeanor conviction(s).

Defendants lack knowledge or information sufficient to form a belief whether the remaining

allegations contained in paragraph 135 are true.

       96.     Defendants lack knowledge or information sufficient to form a belief whether the

remaining allegations contained in paragraphs 136 and 137 are true.

       97.     In response to the allegations contained in paragraph 138, Defendants lack knowledge

or information sufficient to form a belief whether the allegations contained in paragraph 138 are true.

       98.     In response to the allegations contained in paragraph 139, Defendants deny that Ms.

Patterson was denied access to necessary and proper medical care to treat infections over a period of

months. Defendants lack knowledge or information sufficient to form a belief whether the remaining

allegations contained in paragraph 139 are true.
                                                14
     Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 15 of 20. PageID #: 301



        99.      Defendants lack knowledge or information sufficient to form a belief whether the

remaining allegations contained in paragraph 140 are true.

        100.     In response to the allegations contained in paragraph 141, Defendants admit that Ms.

Patterson indicated that she suffered from a mental illness. Defendants lack knowledge or

information sufficient to form a belief whether the remaining allegations contained in paragraph 141

are true.

        101.     In response to the allegations contained in paragraph 142, Defendants admit that Ms.

Patterson once shared a cell with another inmate. Defendants deny the remaining allegations or

representations made in the allegations contained in paragraph 142.

        102.     Defendants deny the allegations contained in paragraph 143, 144, 145, and 146.

        103.     In response to the allegations contained in paragraph 147, women are provided

sanitary pads and may request more. Defendants deny the remaining allegations contained in

paragraph 147.

        104.     Defendants lack knowledge or information sufficient to form a belief whether the

allegations contained in paragraph 148 are true.

        105.     Defendants deny the allegations contained in paragraph 149.

                                           Zachary Scruggs

        106.     Defendants deny the allegations contained in paragraphs 150-160 are denied.

Defendants have no record of an inmate by the name of Zachary Scruggs in the jail.

                                            Kindell Smith

        107.     Defendants admit the allegations contained in paragraph 161.

        108.     In response to the allegations contained in paragraph 162, Defendants deny that Mr.

Smith filed a grievance. Defendants lack knowledge or information sufficient to form a belief

whether the remaining allegations contained in paragraph 162 are true.
                                                15
     Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 16 of 20. PageID #: 302



       109.    In response to the allegations contained in paragraph 163, Defendants admit that Mr.

Smith’s phone privileges were restricted by court order, and that he was placed in segregated

housing. Defendants deny the remaining allegations contained in paragraph 163.

                                             Jovan Varner

       110.    In response to the allegations contained in paragraph 164, Defendants admit that

Jovan Varner is a pretrial detainee and has been in CCCC since December 20, 2017. Defendants lack

knowledge or information sufficient to form a belief whether the remaining allegations contained in

paragraph 164 are true.

       111.    In response to the allegations contained in paragraph 165, Defendants deny that Mr.

Varner received “very small portions” of cold food. Defendants lack knowledge or information

sufficient to form a belief whether the remaining allegations contained in paragraph 165 are true.

       112.    Defendants lack knowledge or information sufficient to form a belief whether the

remaining allegations contained in paragraph 166 are true.

       113.    Defendants deny the allegations contained in paragraph 167, 168, 169, and 170.

       114.    Defendants lack knowledge or information sufficient to form a belief whether the

remaining allegations contained in paragraph 171 and 172 are true.

       115.    Defendants deny the allegations contained in paragraph 173 and 174.

                                 CLASS ACTION ALLEGATIONS

       116.    Defendants deny the allegations contained in paragraphs 175-224. These allegations

call for legal conclusions to which no response is required.

                          RESPONSE TO FIRST CLAIM FOR RELIEF

       117.    In response to the allegations contained in paragraph 225, Defendants incorporate

their responses to paragraphs 1-224 as if fully restated herein.

       118.    Defendants deny the allegations contained in paragraphs 226-231.
                                                 16
     Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 17 of 20. PageID #: 303



                        RESPONSE TO SECOND CLAIM FOR RELIEF

       119.      In response to the allegations contained in paragraph 232, Defendants incorporate

their responses to paragraphs 1-231 as if fully restated herein.

       120.      Defendants deny the allegations contained in paragraphs 233-238.

                           RESPONSE TO THIRD CLAIM FOR RELIEF

       121.      In response to the allegations contained in paragraph 239, Defendants incorporate

their responses to paragraphs 1-238 as if fully restated herein.

       122.      Defendants deny the allegations contained in paragraphs 240-244.

                          RESPONSE TO FOURTH CLAIM FOR RELIEF

       123.      In response to the allegations contained in paragraph 245, Defendants incorporate

their responses to paragraphs 1-244 as if fully restated herein.

       124.      Defendants deny the allegations contained in paragraphs 246-251.

       125.      To the extent the headings in Plaintiffs’ Complaint are construed as allegations, said

allegations are denied.

       126.      To the extent Defendants have failed to address any allegations in the Complaint, said

allegations are expressly denied.

                                    AFFIRMATIVE DEFENSES

       1.        Plaintiffs’ Class Action Complaint, in whole or in part fails to state a claim upon

which relief may be granted against these Defendants.

       2.        Plaintiffs’ lack standing, have failed to assert justiciable claims, and Plaintiffs

and/or putative class members have not suffered injuries or damages sufficient to support their

alleged constitutional claims.

       3.        Plaintiffs’ Class Action Complaint should be dismissed for failure to join a party

under Rule 19.
                                                  17
     Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 18 of 20. PageID #: 304



        4.      Plaintiffs’ Class Action Complaint should be dismissed for lack of subject matter

jurisdiction.

        5.      Defendants are entitled to all immunities available under federal or state law,

including, but not limited to, absolute and qualified immunity.

        6.      At all times hereto, Defendants acted reasonably and in good faith.

        7.      Plaintiffs have failed to exhaust available administrative remedies under federal

and Ohio law.

        8.      Plaintiffs’ claims are barred in whole or in part by the Prison Litigation Reform

Act (“PLRA”).

        9.      The proposed class action fails to meet the numerosity requirement under

Fed.R.Civ.P. 23(a)(1).

        10.     The proposed class action fails to meet the commonality requirement under

Fed.R.Civ.P. 23(a)(2).

        11.     The proposed class action fails to meet the typicality requirement under

Fed.R.Civ.P. 23(a)(3).

        12.     The proposed class action fails because Plaintiffs cannot establish the

requirements under Fed.R.Civ.P. 23(b).

        13.     The named plaintiffs will not adequately and fairly protect the interests of the

proposed class, as required by Fed.R.Civ.P. 23(a)(4).

        14.     The Class Action Complaint should be dismissed, in whole or in part, as moot.

        15.     The Class Action Complaint should be dismissed, in whole or in part, as

Plaintiffs’ claims are not ripe for review.

        16.     Plaintiffs’ Class Action Complaint should be dismissed because the named

plaintiffs are not adequate representatives of the proposed class.
                                                 18
     Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 19 of 20. PageID #: 305



       17.      Even if Plaintiffs prevail on their claims, which they should not, they are not

entitled to recover attorneys’ fees that are unreasonable, excessive, unwarranted, unrelated to this

litigation, or that exceed the caps on fees set forth in the PLRA.

       18.      Defendants specifically plead all affirmative defenses set forth in Fed.R.Civ.P. 8

that are applicable to this case or any and all other affirmative defenses and qualified and good

faith immunities, all of which are pled and copied herein.

       19.      Defendants claim that one or more of Plaintiffs’ claims are barred by laches,

waiver, unclean hands, or the statute of limitations.

       20.      Defendants have complied with all requirement under the United States

Constitution.

       21.      Defendants affirmatively plead that Plaintiffs’ claimed injuries were caused by the

legal fault of third parties over whom Defendants exercised no supervision or control, nor whom

Defendant employed, such that said third party fault cannot be imputed to Defendants.

       22.      Plaintiffs alleged injuries were caused in whole or in part by intervening and/or

superseding acts, events, or omissions of persons or entities other than Defendants.

       23.      Defendants reserve the right to assert additional defenses that may be revealed

during discovery and such other matters as may arise during this litigation.

       WHEREFORE, having fully answered Plaintiffs’ Complaint, Defendants Cuyahoga

County, Ohio, Armond Buddish, Clifford Pinkney, George Taylor, and Brandy Carney

respectfully pray that Plaintiffs’ Complaint be dismissed with prejudice, that the Court enter

judgment in Defendants’ favor, grant Defendants’ costs and attorneys’ fees, and such other relief

as the Court may deem just.




                                                 19
    Case: 1:18-cv-02929-SO Doc #: 20 Filed: 03/01/19 20 of 20. PageID #: 306




                                        Respectfully submitted

                                        MICHAEL C. O’MALLEY, Prosecuting
                                        Attorney of Cuyahoga County

                                  By:   /s/ Brendan D. Healy_____________________
                                        DAVID G. LAMBERT (0030273)
                                        Tel: (216) 443-7829/ Fax: (216) 443-7602
                                        dlambert@prosecutor.cuyahogacounty.us
                                        CHARLES E. HANNAN, JR. (0037153)
                                        Tel: (216) 443-7758/ Fax: (216) 443-7602
                                        BRENDAN D. HEALY (0081225)
                                        Tel: (216) 698-6447/Fax: (216) 443-7602
                                        Email: bhealy@prosecutor.cuyahogacounty.us
                                        The Justice Center, Courts Tower
                                        1200 Ontario Street, 8th Floor
                                        Cleveland, Ohio 44113

                                        Attorney for Defendants Cuyahoga County, Armond
                                        Buddish, Clifford Pinkney, Eric J. Ivey, George
                                        Taylor, and Brandy Carney


                                   JURY DEMAND

       Defendants Cuyahoga County, Ohio, Armond Buddish, Clifford Pinkney, Eric Ivey,
George Taylor, and Brandy Carney demand a trial by jury by the maximum number of jurors
permitted by law for each claim and cause of action in the Complaint.


                                 By:    /s/ Brendan D. Healy______________ _______




                                          20
